EXHIBIT 10.24

FORM OF PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

PARTICIPANT:

  

GRANT DATE:

   TARGET NUMBER OF PERFORMANCE RESTRICTED STOCK UNITS:   

Performance Period I:

 

Performance Period II:

 

Total:

MAXIMUM NUMBER OF PERFORMANCE RESTRICTED STOCK UNITS GRANTED:

  

Performance Period I:

 

Performance Period II:

 

Total:

AWARD AND VESTING CRITERIA:

   The actual number of Performance Restricted Stock Units to be awarded to
Participant and that may vest will be determined in accordance with conditions
specified below.

PERFORMANCE PERIOD I:

   January 1, 2012 to December 31, 2013

PERFORMANCE PERIOD II:

   January 1, 2012 to December 31, 2014

THIS AGREEMENT, effective as of the Grant Date set forth above, is between The
Providence Service Corporation, a Delaware corporation (the “Company”, “we”,
“our” or “us”), and the Participant named above (“you” or “yours”), pursuant to
the provisions of the Company’s 2006 Long Term Incentive Plan, as amended (the
“Plan”) with respect to the grant of the maximum number of performance
restricted stock units (“PRSUs”) specified above. Capitalized terms used and not
defined in this Performance Restricted Stock Unit Award Agreement (this
“Agreement”) shall have the meanings given to them in the Plan. References to
the Company also include its subsidiaries.

By accepting this Agreement, you irrevocably agree, on your own behalf and on
behalf of your heirs and any other person claiming rights under this Agreement,
to all of the terms and conditions of the PRSUs as set forth in or pursuant to
this Agreement and the Plan (as such may be amended from time to time). You and
the Company agree as follows:

 

1.      Application of Plan; Administration

   This Agreement and your rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Administrator may adopt. It is
expressly understood that the Administrator that administers the Plan is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon you to the extent permitted by the Plan.

2.      Performance Goal

  

(a)    The number of PRSUs to be awarded to you under this Agreement shall
depend upon the extent to which the Performance Metric equals, exceeds or falls
short of the Performance Targets for Performance Period I and Performance Period
II (collectively, Performance Period I and Performance Period II are referred to
as “Performance Period”,



--------------------------------------------------------------------------------

  

and individually sometimes referred to as a “Performance Period”). If the actual
Performance Metric does not equal or exceed the minimum Performance Target for a
Performance Period, the right to receive an award of any PRSUs pursuant to this
Agreement for such Performance Period shall expire without consideration.

  

(b)    The Performance Metric for each Performance Period is a return on equity
(the quotient resulting from dividing the audited consolidated net income by the
average stockholders’ equity for the Performance Period) (“ROE”) as established
by the Administrator for the Performance Period.

  

(c)    Subject to the foregoing, and provided that you have remained in
Employment with the Company from the Grant Date set forth above until the end of
the respective Performance Period, the number of PRSUs to be awarded to you
following completion of a Performance Period (such PRSUs, the “Awarded PRSUs”)
shall be determined in accordance with the following Performance Targets:

 

•    50% of the maximum number of PRSUs if the Company achieves an ROE equal to
or greater than 14%; or

 

•    100% of the maximum number of PRSUs if the Company achieves an ROE equal to
or greater than 18%.

  

In the event that the Company’s Performance Metric for a Performance Period
falls between the two Performance Targets listed above, the number of Awarded
PRSUs shall be determined by linear interpolation, with rounding down.

 

Upon determining the number of Awarded PRSUs for a Performance Period, the
Administrator will determine the amount of cash payment you are entitled to
receive pursuant to the terms of this Agreement for such Performance Period,
subject to the vesting described in Section 5 of this Agreement. Such cash
payment will be equal to the number of Awarded PRSUs multiplied by the fair
market value of a share of the Company’s Common Stock on the Settlement Date (as
defined below) (“Awarded Cash Payment”). “Fair market value” on the Settlement
Date means the closing sales price of a share of the Company’s Common Stock as
reported on the Nasdaq Global Select Market on such date.

   Notwithstanding anything herein to the contrary, in no event shall more than
             PRSUs be awarded under this Agreement.    With respect to
Performance Period I, on March 1, 2014, or as soon as practicable thereafter as
the Administrator is provided with and reviews the Company’s audited financial
statements, but in no event later than March 15, 2014, the Administrator will:
(a) determine in its sole discretion (i) the Performance Metric achieved by the

 

2



--------------------------------------------------------------------------------

   Company for the Performance Period, (ii) the number of PRSUs to be awarded as
Awarded PRSUs and (iii) the Awarded Cash Payment amount, and (b) evidence such
determinations by a written certification in accordance with Section 162(m) of
the Code. With respect to Performance Period II, on March 1, 2015, or as soon as
practicable thereafter as the Administrator is provided with and reviews the
Company’s audited financial statements, but in no event later than March 15,
2015, the Administrator will: (a) determine in its sole discretion (i) the
Performance Metric achieved by the Company for the Performance Period, (ii) the
number of PRSUs to be awarded as Awarded PRSUs and (iii) the Awarded Cash
Payment amount, and (b) evidence such determinations by a written certification
in accordance with Section 162(m) of the Code. The date during each period that
the Administrator completes the actions described in this subparagraph will be
referred to herein as the “Settlement Date” for the respective Performance
Period.

3.      Vesting

   With respect to Performance Period I, the Awarded Cash Payment will vest on
December 31, 2013 and with respect to Performance Period II, the Awarded Cash
Payment will vest on December 31, 2014 (each such date, a “Vesting Date”),
provided that you remain in Employment with the Company from the Grant Date set
forth above until the respective Vesting Date (each portion of the Awarded Cash
Payment that becomes vested will be referred to herein as a “Vested Performance
Award”).

4.      Termination of Employment

   Your right to any award of PRSUs that have not become a Vested Performance
Award will be forfeited without consideration as of the date of termination of
your Employment with the Company for any reason, including death.

5.      Settlement of Awarded PRSUs/Awarded Cash Payment

  

(a) Awarded PRSUs (which become a Vested Performance Award) will be settled in
cash.

 

(b) The cash payment with respect to a Vesting Date of the Awarded Cash Payment
shall be made on the respective Settlement Date, and in no event, shall payment
be made later than March 15,, 2014, with respect to Performance Period I, or
March 15, 2015, with respect to Performance Period II.

 

(c) Notwithstanding any provision contained herein, in the event of the
occurrence of a Change in Control (“Triggering Event” ) the following shall
occur:

 

•    at any time prior to or on December 31, 2013, then the Participant shall be
entitled to receive a cash payment equal to the maximum number of PRSUs for
Performance Period I and Performance Period II multiplied by the fair market
value of a share of the Company’s Common Stock on the date of the Triggering
Event, or

  

•    at any time after December 31, 2013 but prior to or on December 31, 2014,
then the Participant shall be entitled to receive a cash payment equal to (i)
the maximum

 

3



--------------------------------------------------------------------------------

  

number of PRSUs for Performance Period II multiplied by the fair market value of
a share of the Company’s Common Stock on the date of the Triggering Event plus
(ii) any amount owed as an Awarded Cash Payment for Performance Period I which
was not yet paid, unless in the case of clause (ii) such Awarded Cash Payment
cannot be determined at the time of the Triggering Event in which case the
Participant shall be entitled to receive a cash payment equal to the maximum
number of PRSUs for Performance Period I multiplied by the fair market value of
a share of the Company’s Common Stock on the date of the Triggering Event, or

 

•    at any time on or after January 1, 2015, then the Participant shall be
entitled to receive a cash payment equal to the Awarded Cash Payment for
Performance Period II unless such Awarded Cash Payment cannot be determined at
the time of the Triggering Event in which case the Participant shall be entitled
to a cash payment equal to the maximum number of PRSUs for Performance Period II
multiplied by the fair market value of a share of the Company’s Common Stock on
the date of the Triggering Event,

 

the resulting cash payment shall be paid to the Participant within ten (10) days
of such Triggering Event, provided that (1) the Participant has no right to
designate the taxable year of payment; and (2) if the payment of the resulting
cash payment, either alone or together with other payments or benefits, either
cash or non-cash, that the Participant has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, options, stock appreciation rights or any benefits
payable to Participant under any plan for the benefit of employees, which would
constitute an “excess parachute payment” (as defined in Section 280G of the
Code), then such resulting cash payment shall be reduced to the largest amount
that will not result in receipt by Participant of a parachute payment to the
extent that other reductions are insufficient or other reductions are not made
as determined by the Administrator.

6.      Rights as Stockholder

   Except as otherwise provided in this Agreement, you will not be entitled to
any privileges of ownership of the shares of Common Stock underlying your PRSUs,
including voting, receipt of dividends or any other rights as a stockholder of
the Company.

7.      Transferability

   Except as provided in Section 9(k) hereof, your right to receive PRSUs under
this Agreement, your Awarded PRSUs, your Awarded Cash Payment and any Vested
Performance Award that you hold pursuant to this Agreement are not transferable,
whether voluntarily or involuntarily, by operation of law or otherwise, other
than by will or the laws of descent and distribution with respect to the unpaid

 

4



--------------------------------------------------------------------------------

   Vested Performance Award. Any voluntary or involuntary assignment, pledge,
transfer, or other disposition of, or any attachment, execution, garnishment, or
lien issued against or placed upon your right to receive PRSUs under this
Agreement, your Awarded PRSUs, your Awarded Cash Payment and any Vested
Performance Award that you hold pursuant to this Agreement in violation of the
terms of this Agreement shall be void. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any Awarded Cash Payment or other cash payment you may be
entitled to pursuant to this Agreement.

8.      Taxes

  

(a)    General. You are ultimately liable and responsible for all taxes owed by
you in connection with your PRSUs, Awarded PRSUs and Awarded Cash Payment
regardless of any action the Company takes with respect to any tax obligations
that arise in connection with the PRSUs, Awarded PRSUs and Awarded Cash Payment.
The Company makes no representation or undertaking regarding the tax treatment
applicable to the grant, award, vesting or settlement of the PRSUs, the Awarded
PRSUs, Awarded Cash Payment or the Vested Performance Award.

  

(b)    Withholding. On or before any Vesting Date, the date your Vested
Performance Award is settled and cash is paid to you pursuant to the terms of
Section 5, and any other date upon which tax withholding obligations of the
Company may arise, or at any time thereafter as requested by the Company, you
hereby authorize withholding from, at the Company’s election, payroll and any
other amounts payable to you and you otherwise agree to make adequate provision
for, as determined by the Company, any sums required to satisfy the Federal,
state, local and foreign tax withholding obligations of the Company or an
Affiliate, if any, which arise in connection with any of the above events or
otherwise. Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to make the cash
payment.

9.      Miscellaneous

  

(a)    YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF ANY AWARDED CASH PAYMENT
PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY BY YOUR CONTINUED EMPLOYMENT WITH
THE COMPANY OR ANY OF ITS SUBSIDIARIES (AND NOT THROUGH THE ACT OF BEING HIRED
OR ACQUIRING GRANTED PRSUS HEREUNDER). YOU FURTHER ACKNOWLEDGE AND AGREE THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS

 

5



--------------------------------------------------------------------------------

  

AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR THE VESTING PERIOD,
FOR THE PERFORMANCE PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE
WITH YOUR RIGHT OR THE COMPANY’S OR ANY OF ITS SUBSIDIARY’S RIGHT TO TERMINATE
YOUR RELATIONSHIP AS AN EMPLOYEE.

  

(b)    Your PRSUs, any Awarded PRSUs and any Awarded Cash Payment are unfunded
and as a holder of Vested Performance Award you will be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
issue cash pursuant to this Agreement. Nothing contained in this Agreement, and
no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.

  

(c)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.

  

(d)    Section 409A means Section 409A of the Code, Treasury Regulations and
other guidance promulgated thereunder, as each may be amended from time to time.
The benefits provided under this Agreement are intended to be subject to a
“substantial risk of forfeiture” under Section 409A, and to qualify for the
“short term deferral exemption” from application of Section 409A as payable only
within the permitted period following lapse of the applicable forfeiture
conditions, and any ambiguities contained herein shall be interpreted in a
manner so as to comply with the requirements of such exemption. Notwithstanding
anything in the Plan or this Agreement to the contrary, the Administrator may,
without your consent, amend this Agreement to comply with all of the
requirements of Section 409A and any corresponding guidance and regulations
issued under Section 409A to the extent it is determined, in the sole discretion
of the Administrator, that such amendment is necessary to comply with the
requirements of Section 409A.

  

(e)    The interpretation, performance and enforcement of this Agreement will be
governed by the law of the state of Delaware without regard to such state’s
conflicts of laws rules.

  

(f)     Any question concerning the interpretation of this Agreement or the
Plan, any adjustments required to be made under the Plan and any controversy
that may arise under the Plan or this Agreement shall be determined by the
Administrator (including any person(s) to whom the Administrator has delegated
its authority) in its sole discretion. Such decision by the Administrator shall
be final and binding.

 

6



--------------------------------------------------------------------------------

  

(g)    This Agreement and the Plan represent the entire agreement between the
parties with respect to the PRSUs. In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Agreement, the
terms and conditions of the Plan shall prevail.

  

(h)    If all or any part of this Agreement or the Plan is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of such Section to the fullest extent possible while remaining lawful and
valid.

  

(i)     Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

  

(j)     This Agreement may be amended only by a writing executed by you and the
Company which specifically states that it is amending this Agreement.
Notwithstanding the foregoing and subject to Section 7 of the Plan, this
Agreement may be amended solely by the Administrator by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you. Without limiting the foregoing, the
Administrator reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the granted PRSUs, the Awarded PRSUs, the Awarded Cash Payment, the
Vested Performance Award which are then subject to restrictions as provided
herein.

  

(k)    The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. You may not assign,
transfer or pledge the granted PRSUs, the Awarded PRSUs, the Awarded Cash
Payment, the Vested Performance Award or any right or interest therein or
thereunder to anyone other than by will or the laws of descent and distribution
except with the prior written consent of the Company. The Company may cancel
your rights hereunder if you attempt to assign or transfer them in a manner
inconsistent with this Agreement.

 

7



--------------------------------------------------------------------------------

  

(l)     All notices with respect to this Agreement shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Administrator shall be delivered or
sent, if by mail to the Company’s headquarters, 64 East Broadway Blvd., Tucson,
Arizona 85701, Attn: Fletcher McCusker, or if by email: Fmccusker@provcorp.com.
Notices to the Participant shall be sufficient if delivered or sent to such
person’s address as it appears in the regular records of the Company or such
person’s email account with the Company.

  

(m)   The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

  

(n)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Agreement.

By the signatures below, you and the authorized representative of the Company
acknowledge your agreement to this Performance Restricted Stock Unit Award
Agreement as of the Grant Date specified above.

 

 

      Date:  

 

Name:         Accepted by:        

 

THE PROVIDENCE SERVICE CORPORATION

By:  

 

 

Name:   Fletcher J. McCusker Title:   Chief Executive Officer

 

8